Title: Enclosure: Thomas Jefferson’s Recommendation of Gerard E. Stack, [ca. 25 November 1819]
From: Jefferson, Thomas
To: 


						
							
								[ca. 25 Nov. 1819]
							
						
						Believing that it would be advantageous to have a school established in the neighborhood of the University, where the classical languages should be accurately taught, and subjects might be competently prepared for entering that institution as soon as it should be opened, mr Stack of Philada, subscriber to the preceding advertisement was invited to come & establish such  a school. he was strongly recommended by Dr Cooper of Philadelphia as a Classical scholar of very superior qualifications; & these recommendations he has fully justified, by his methods & assiduities since he has been here, to which has been added a great degree of esteem for the correctness of his conduct and general demeanor, entitling him to the entire confidence of the parents and guardians of youth. to give such students as desired it an opportunity of acquiring the habit of spe conversing in French, mr Laporte of the Calf-pasture, in whose family that is the native and habitual language, spoken was invited to come and keep a boarding house in which no other should be spoken at all, which he has accordingly done. the removal from Charlottesville to Milton, in the same neighborhood, will give to the school the benefit of less crouded accomodations, both for lodging and study, and that in any degree to which the number of students may probably extend.
						
							
								Th:J.
							
						
					